





CITATION: Sutherland v. Hudson's Bay Company, 2011 ONCA
          606





DATE: 20110922



DOCKET: C47636



COURT OF APPEAL FOR ONTARIO



Gillese, MacFarland and Rouleau JJ.A.



BETWEEN



Ronald Sutherland and John Scott on their own behalf
          and on behalf of the current members, retirees and other beneficiaries of the
          defined benefit component of the Dumai Pension Plan, CCRA Registration Number
          0358572 (formerly, the Simpsons, Limited Supplementary Pension Plan) who were
          members of the Simpsons, Limited Supplementary Pension Plan as of January 1,
          1988



Plaintiffs (Respondents by way of cross-appeal)



and



Hudsons Bay Company, Royal Trust Corporation, and
          Investors Group Trust Co. Ltd., and Pamela Bhikhari, John English, Gerald V.
          Garossino, Edward E. Shier, Helen Frizzel, Gale Ritchie and Angela Hosmar



Defendants (Appellants by way of cross-appeal)



Mark Zigler and Anthony Guindon, for the appellants



Jeff W. Galway and Kathryn Bush, for the Hudsons Bay Company
          and Investors Group Trust Co. Ltd.



Warren S. Rapoport, for John English, Gerald V. Garossino and
          Edward E. Shier



Laura C. Young, for Pamela Bhikhari and Gale Ritchie



Heard: March 31, 2011



On appeal from the judgment of Justice Herman J.W. Siegel of
          the Superior Court of Justice, dated July 31, 2007, with reasons reported at
          2007 CanLII 30293 (Ont. S.C.).



Gillese J.A.:



[1]

This cross-appeal raises a significant question. Has the law governing
    ownership of surplus pension funds been changed by
Burke v. Hudsons Bay Co.
,
    [2010] 2 S.C.R. 273 (
Burke
), a recent Supreme Court of Canada decision?

[2]

Rather than changing the law, in my view,
Burke
affirms it.  Consequently,
    as I explain below, I would dismiss the cross-appeal.

BACKGROUND IN BRIEF

[3]

Effective December 28, 1971, Simpsons Limited
    (Simpsons) established a defined benefit pension plan for its employees (the
    Simpsons pension plan).  Initially, only Simpsons made contributions to the
    Simpsons pension plan.  However, starting in 1976, Simpsons employees also
    began contributing to it.

[4]

The Simpsons pension plan was amended a number
    of times.  It ultimately became the defined benefit component of the Dumai
    Pension Plan.  For convenience, when referring to the pension plan from
    inception as the Simpsons pension plan up to and including its current form as
    the defined benefit component of the Dumai Pension Plan, I will refer to it as
    the Plan.

[5]

The original Simpsons pension plan text was
    adopted in 1971 (the original Plan Text).  It was subsequently amended and restated
    a number of times.
[1]
The relevant Plan provisions are reproduced in the following section of these
    reasons.

[6]

The assets of the Simpsons pension plan were
    held in a trust fund.  The trust was established and originally governed by an agreement
    between Simpsons and Canada Permanent Trust Company dated December 28, 1971
    (the original Trust Agreement).  The original Trust Agreement went through a
    number of changes.
[2]
The relevant provisions of the trust agreements are also set out in the
    following section.

[7]

In 1979, the Hudsons Bay Company (HBC or the
    Company) acquired Simpsons and took over administration of the Simpsons pension
    plan.

[8]

On January 1, 1988, the Simpsons pension plan
    was closed to new members.

[9]

Zellers Inc. and Kmart Canada Co. are wholly
    owned HBC subsidiaries.

[10]

In 1994, HBC re-opened the Simpsons pension plan
    and added a defined contribution component to it.  It made approximately 8,000
    Zellers employees, members of the defined contribution component of the
    Simpsons pension plan, on a go-forward basis.  It was at this time that the
    name of the Simpsons pension plan was changed to the Dumai Pension Plan.

[11]

In 1998, HBC further amended the Plan to
    introduce Kmart employees as members of the Plan.  They joined the Plan on the
    same basis as the Zellers employees had joined the Plan.

[12]

Between January 1, 1994, and December 31, 2006,
    approximately $111 million of surplus assets in the Plan was applied to pay
    employer annual defined contribution costs for Zellers and Kmart employees.

[13]

The plaintiffs in this class action are retirees
    who worked for Simpsons and who are members of the Simpsons pension plan.  They
    represent members, retirees and beneficiaries of the Simpsons pension plan as of
    January 1, 1988.

[14]

In this action, the plaintiffs alleged, among
    other things, that HBC improperly used surplus that had accrued in the trust
    fund for the Simpsons pension plan to pay for the employer contributions to the
    defined contribution pensions of Zellers and Kmart employees.

[15]

By order dated April 28, 2005, this action was certified
    as a class proceeding.

[16]

In early 2007, Siegel J. presided over an eight-day
    common issues trial.

[17]

In comprehensive reasons for judgment dated July
    31, 2007, the trial judge ruled, among other things, that: the Plan assets are
    impressed with a trust in favour of the Plan members; HBC is not a beneficiary
    of the trust; and, on Plan termination, the Plan members are entitled to any
    surplus assets in the trust fund.

[18]

The plaintiffs (hereafter referred to as the respondents) appealed and
    HBC cross-appealed.  The appeal was abandoned, leaving only the cross-appeal to
    be decided.  In it, HBC  relying on
Burke 
challenges the trial judges
    conclusions that it (HBC) is neither a beneficiary of the Plan nor entitled to
    any surplus assets remaining on Plan termination.

THE RELEVANT TRUST AND PLAN PROVISIONS


The Original Trust Agreement

[19]

Four provisions in the original Trust Agreement are relevant to this
    cross-appeal: articles 1, 2, 11 and 12.

[20]

Article 1 annexed the Plan text and made it part of the original Trust
    Agreement.  It reads as follows:

ARTICLE 1.
The Plan as annexed and exhibited
    hereto, and as amended from time to time, shall form part of this Agreement to
    the same extent as if all of its provisions were fully set forth herein and the
    definitions and meanings of words and terms as used in the Plan shall have the
    same meanings herein unless the context indicates otherwise.

[21]

Article 2(a) established the trust fund and, by means of a clause at the
    end of that article, stipulated that the trust fund was to be used for the
    exclusive benefit of Plan members and their beneficiaries.  The relevant parts
    of art. 2 read as follows:

ARTICLE 2.
(a) The Company by this Agreement
    establishes with the Trustee a fund (herein called the Trust Fund) comprising
    all cash and property acceptable to the Trustee now and hereafter received by
    it in trust for the purposes of the Plan, together with all proceeds, investments,
    reinvestments and income and profits arising therefrom less all payments,
    deductions and withdrawals therefrom authorized hereunder.

...

(c) 
    The Trustee is hereby authorized to pay out

of the Trust Fund

(i)        all
    brokerage fees, transfer taxes and other expenses incurred in connection with
    the sale and purchase of investments;

(ii)       all
    property, income and other taxes of any kind at any time levied or assessed
    under any present or future law upon, or with respect to, the Trust Fund or any
    property included in the Trust Fund;

(iii)     amounts on
    account of income tax that may be payable by persons receiving payment from the
    Trust Fund;

(iv)      all other
    expenses of administering the Trust Fund including reasonable compensation for
    its services as may from time to time be agreed upon to the extent that such
    expenses have not been met or provided for by the Company.

ALWAYS PROVIDED that no part of the Trust Fund may
    be used for, or diverted to any purposes other than those connected with the
    exclusive benefit of members of the Plan and their beneficiaries.

[22]

Article 11 gave the Company the right to amend or terminate the original
    Trust Agreement, so long as any change or termination did not permit or result
    in any part of the trust fund being used other than for the exclusive benefit
    of Plan members.

ARTICLE 11.
The Company shall have the right
    at any time or by or pursuant to a resolution of its Board of Directors to
    change or modify by amendment any of the provisions of, and to terminate, this
    Agreement provided it shall first have given written notice of such amendment
    or termination to the Trustee and provided that 

(i)        if any such amendment appears to the
    Trustee to affect the rights, duties or responsibilities of the Trustee, the
    Trustee may assent to such amendment by executing an agreement supplementary
    hereto or, failing to assent, the Trustee shall resign as provided in ARTICLE 9
    hereof.

(ii)       such change, modification or termination
    shall not authorize or permit or result in any part of the corpus or income of
    the Trust Fund being used for or diverted to purposes other than for the
    benefit exclusively of members of the Plan and their beneficiaries and for the
    payment of fees, expenses, taxes and other assessments as provided in ARTICLE 2
    hereof unless with the approval of the Minister of National Revenue and such
    other governmental authority having governmental jurisdiction over the Plan or
    Fund.

[23]

Article 12 required the trustee, on Plan termination, to dispose of the
    trust fund as directed by the Company and in accordance with the Plan
    provisions.

ARTICLE 12
.
In the event of the
    discontinuance of the Plan the Trustee shall dispose of the Trust Fund as
    directed in writing by the Company in accordance with the provisions of the
    Plan.


The Original Plan Text

[24]

Section 13.01 of the original Plan Text contemplates the establishment
    of the trust fund and incorporates the trust agreement into the Plan.  It reads
    as follows:

13.01 The Company will establish a Trust Fund for
    the purposes of the Plan by the execution of a Trust Agreement with individual
    Trustees at least three of whom shall be residents of Canada and one of whom is
    independent of the Company, or with a company or companies resident in Canada
    and licenced to carry on a trust business in the Province of Ontario.  The
    Company may, subject to the terms of such Trust Agreement, remove or replace
    any Trustee or Trustees at its discretion from time to time.  A copy of the
    Plan will be attached to such Trust Agreement which shall thereby be made part
    of the Plan.

[25]

Section 16.01 of the original Plan Text reserves to the Company the
    right to amend, suspend or discontinue the Plan.  Section 16.02 provides that
    amendment or suspension shall not operate to reduce accrued benefits and stipulates
    that if the Plan is terminated, no part of the Plan assets can revert to the
    Company until all pension and benefits have been provided to Plan
    beneficiaries.

16.01  While it is the intention of the Company to
    maintain the Plan in force indefinitely, the right to amend, suspend or
    discontinue the Plan, either in whole or in part, is necessarily reserved by
    the Company in the event that future conditions, in the opinion of the Company,
    warrant such action, which conditions may include, without limiting the
    generality of the foregoing, changes in pensions, profit sharing plans,
    retirement income benefits or similar benefits provided by the Company or by or
    pursuant to any law, regulation or other governmental authority.

16.02 Amendment to or suspension of all or part of
    the Plan shall not operate to reduce any benefits which have accrued under the
    Plan prior to the date of such amendment or suspensions, as the case may be, to
    Members of the Plan. In

the event that the Plan is terminated, no part of the assets of the Plan
    shall revert to the benefit of the Company until provision has been made for
    all pensions and other benefits in respect of service up to the date of such
    termination to Members of the Plan and for all benefits to former employees and
    pensioners.



Subsequent Trust and Plan Documents

[26]

Later Plan restatements provided that on Plan termination and wind up,
    surplus assets are to go to the Company. See, for example, s. 14.04 of the 1988
    Plan restatement, which reads as follows:

14.04
Wind-Up Surplus


If after provisions for all pension benefits and
    other benefits payable on the wind-up in whole or in part of the Plan, surplus
    assets remain in the Pension Fund, such surplus assets shall be refunded to the
    Company, provided that the Company complies with the requirements of the Act
    and the Income Tax Act (Canada).

[27]

See also s. 15.04 of the 1994 Plan text and s. 15.05 of the 2000 Plan
    text, to the same effect.

[28]

The current Plan text took effect on January 1, 2002.  Section 16.05 of
    the 2002 Plan text also states that surplus is to revert to the Company.  It
    reads as follows:

16.05
Wind-Up Surplus


If, after provision for the satisfaction of all liabilities
    under the Plan has been made, there should remain surplus assets in the Pension
    Fund, such assets shall revert to the Company, or shall be used as the Company may
    direct, subject to requirements of law.  Where required by the Act, the consent
    of the appropriate regulatory authority will be obtained prior to the refund of
    any surplus assets to the Company.

[29]

Article 8.3 of the 1998 Trust Agreement contains similar language.  It
    reads as follows:

8.3
Surplus on Termination


In the event of the termination of the Plan, in
    whole or in part, or the termination of this Trust Agreement, any assets
    remaining in the Trust Fund, after the satisfaction of all liabilities under
    the Plan and subject to any regulatory or judicial approvals or orders required
    under applicable laws, shall remain in the Plan or revert to the Company, as
    determined by the Company.

THE ISSUE

[30]

A single issue must be decided on this cross
    appeal: did the trial judge err in concluding that HBC is not a beneficiary of
    the trust fund and not entitled to surplus assets in the trust fund on Plan
    termination?

A Preliminary Matter

[31]

Before turning to the merits of this matter, I
    will briefly address the respondents argument that HBC is estopped from seeking
    a declaration that it is a beneficiary of the trust fund and entitled to
    surplus on Plan termination.

[32]

The respondents point to HBCs factum at trial
    to show that below, HBC argued that there was no need to decide the issue of
    surplus ownership on Plan termination.  They say that HBC is using the
    cross-appeal to seek such a declaration for the first time and contend that it
    ought not to be permitted to change its position on cross-appeal.

[33]

I reject this submission for two reasons.

[34]

First, it is important to recognize that this is
    not a situation in which HBC is attempting to raise a new issue on appeal.  The
    question of whether HBC was a beneficiary of the trust was squarely in play at
    trial.  In fact, the first certified common issue at trial was whether the Plan
    assets were impressed with a trust and, if so, in favour of which
    beneficiaries.  In deciding this issue, the trial judge expressly considered
    whether HBC was a beneficiary of the trust fund.    Furthermore, HBCs position
    at trial, albeit in the alternative, was that it was entitled to surplus on
    Plan termination.  The trial judge makes this point at para. 134 of his
    reasons, in which he recites HBCs position on the first common issue as consisting
    of two elements: that it was unnecessary to determine the matter but, in any
    event, that it (HBC) is entitled to surplus on Plan termination.

[35]

Second, and in any event, it would be improper
    to permit this submission to succeed at this point in the proceeding.  By
    endorsement dated August 6, 2008 (the Decision), Juriansz J.A. (in chambers) granted
    HBC an extension of time in which to file its notice of cross-appeal.  The
    respondents did not seek to have the Decision reviewed.

[36]

In granting the extension, Juriansz J.A. noted
    that this is an evolving area of law and the interests of justice warrant
    having the issue raised on the cross-appeal decided by this court.  That is, the
    Decision gave HBC an extension of time so that it could pursue the cross-appeal
    and have the issue it raises decided on the merits.  If the court were to
    accede to the respondents submission, the result would be that it would refuse
    to decide the cross-appeal on its merits.

[37]

Consequently, in my view, the respondents
    submission amounts to a collateral attack on the Decision.  Court orders are to
    be treated as binding unless they are set aside on appeal or lawfully quashed:
    see
R. v. Wilson
, [1983] 2 S.C.R. 594, at pp. 599-600.  As it would be
    improper to permit the Decision to be attacked collaterally, the cross-appeal
    should be decided on its merits.

THE PARTIES POSITIONS


HBCs Position

[38]

HBCs submission is based largely on the Supreme
    Court of Canadas decision in
Burke
.  To avoid confusion, recall that
    HBC was the respondent in the
Burke
case.

[39]

In
Burke
, the Supreme Court held that the
    employees had no equitable interest in surplus on plan termination and,
    therefore, no equitable interest in the actuarial surplus while the pension
    plan was ongoing.  Based on this determination, HBC says that
Burke
establishes
    that it (HBC) is entitled to any surplus assets that remain on the termination
    and wind up of the pension plan.  HBC contends that the language in the Plan documents
    in the present case is, in all material respects, identical to that in
Burke.
Therefore, HBC submits, just as it was entitled to surplus in
Burke
,
    so too it is entitled to surplus in the present case.

[40]

In furtherance of this general submission, HBC alleges
    that the trial judge erred in three specific ways.

[41]

First, HBC submits that the trial judge erred in
    concluding that the original Trust Agreement required that any surplus on Plan
    termination was to be paid to Plan members.

[42]

Second, HBC argues that the trial judge erred in
    failing to find that the surplus reversion language in s. 16.02 of the original
    Plan Text trumped the general language in arts. 2 and 11(ii) of the original
    Trust Agreement.  HBC says that when the original Plan Text and the original
    Trust Agreement are read together, it is clear that the original Plan Text was
    intended to be the dominant document.  Hence, the argument runs, s. 16.02 of
    the original Plan Text trumps any competing language in the original Trust
    Agreement.  Further, HBC says, the trial judge misread art. 11(ii) of the
    original Trust Agreement by erroneously equating the termination of the
    original Trust Agreement with the termination of the Plan.  The original Trust Agreement
    could be terminated (and was in 1984) without terminating the Plan by the
    decision to appoint a new trustee or to use a different funding vehicle to hold
    the Plan assets.  When the original Trust Agreement  but not the Plan or the
    fund  was terminated, art. 11(ii) applied. If, however, the Plan as a whole
    had been terminated, the more specific terms of art. 12 would have been
    applicable.

[43]

Third, HBC contends, the trial judge erred by negating
    the terms of art. 12 of the original Trust Agreement and s. 16.02 of the
    original Plan Text, which was incorporated by reference into the original Trust
    Agreement.  This argument runs as follows.  When the original Trust Agreement is
    read in its entirety, including the terms incorporated by reference from the
    original Plan Text, it is apparent that the exclusive benefit language in arts.
    2 and 11 of the original Trust Agreement was intended to apply only to the use
    of the trust fund in the ongoing Plan, not to the use of the trust fund on Plan
    termination.  The use of funds on Plan termination was specifically dealt with
    in art. 12 of the original Trust Agreement and in terms of the Plan text
    incorporated by reference into it.  Those terms permitted HBC to receive any
    surplus in the Plan, if and when it was terminated.

[44]

In conclusion, HBC submits, on a proper reading
    of the original Plan documents, the Company was entitled to surplus from the
    outset, no issue arises as to the validity of the various amendments and there
    was no purported revocation of trust.


The Respondents
    Position

[45]

The respondents submit that the trial judge
    carefully analyzed the relevant plan and trust documentation, using the
    framework prescribed by the Supreme Court of Canada in
Schmidt v. Air
    Products of Canada Ltd
., [1994] 2 S.C.R. 611 (
Schmidt
).  They say
    that the trial judge correctly allowed trust law principles to prevail in the
    face of conflicting contractual provisions.  Finally, they say,
Burke
is
    readily distinguishable from the present case, based on differences in the
    wording of the pension plan documents.

ANALYSIS

[46]

Schmidt
was the
    first Supreme Court of Canada decision on entitlement to surplus monies in a
    pension fund on plan termination.  It laid down the foundational principles through
    which courts are to determine the question of surplus ownership.  Consequently,
    a careful examination of
Schmidt
is the starting point for deciding this
    cross-appeal.

[47]

After considering
Schmidt
, I will apply its
    principles to the present case.  In the course of that analysis, I will deal
    with the errors that HBC submits the trial judge made when interpreting the
    Plan documents.  I will conclude by showing how the Plan documents in the
    present case are materially different from those in
Burke
.


Schmidt


[48]

Stearns-Roger Canada Ltd. (Stearns) and
    Catalytic Enterprises Ltd. (Catalytic) merged and eventually became Air
    Products Canada Ltd. (Air Products).  Both Stearns and Catalytic had defined
    benefit pension plans for their employees, and both plans were in surplus.  The
    pension plans and funds were amalgamated and evolved into two virtually
    identical Air Products pension plans: one for employees of the Construction
    Division and one for members of senior management.  The employees pension plan
    (the Plan) was the subject of the appeal to the Supreme Court.  The Plan
    documentation said that surplus would revert to the Company after payment of
    all benefits.

[49]

Following the sale of most of Air Products
    assets, the Plan was terminated.  A substantial surplus remained after all
    benefits had been paid.  Both Air Products and the employees sought a
    declaration of entitlement to the surplus.  A majority of the Supreme Court held
    that Air Products was entitled to surplus traceable to the Stearns plan but
    that the employees were entitled to surplus traceable to the Catalytic fund.

[50]

At paras. 90-93 of
Schmidt
, Cory J.,
    writing for the majority, sets out the steps that courts are to use when
    deciding the question of surplus ownership of pension plans.  Those steps can
    be summarized as follows.

1.

Begin with a careful analysis of the pension
    plan and the funding structures created under it.  Using ordinary trust law principles,
    determine whether the pension fund is impressed with a trust.

2.

If the pension fund, or any part of it, is not
    subject to a trust, any issues relating to outstanding pension benefits or to
    surplus entitlement must be resolved by applying contractual interpretation
    principles to the pension plan.

3.

If the fund is impressed with a trust, it is
    governed by equity and, to the extent that equitable principles conflict with
    plan provisions, equity must prevail.

4.

The trust will generally extend to surplus but
    an employer may explicitly limit the operation of the trust so that it does not
    so apply.

5.

The employer, as settlor of the trust, may
    reserve a power to revoke the trust.  To be effective, that power must be
    clearly reserved at the time the trust is created.  A power to revoke the trust
    or any part of it cannot be implied from a general, unlimited power of
    amendment.

6.

Surplus funds on plan termination and wind up may
    be subject to a resulting trust.  Before a resulting trust can arise, it must
    be clear that all of the objectives of the trust have been fully satisfied.  Even
    when that is done, the employer cannot claim the benefit of a resulting trust if
    the terms of the pension plan demonstrate an intention to part outright with
    all money contributed to the pension fund.  In contributory plans, it is not
    only the employers but also the employees intentions that must be considered
     both are settlors of the trust.

[51]

On behalf of the majority, Cory J. explained
    why, following these steps, he had concluded that ownership of the surplus
    attributable to the Catalytic plan belonged to the employees.

[52]

The Catalytic plan and trust agreement
    established a trust for the benefit of a defined group of persons (paras.
    97-99).  The trust had never been terminated and so continued to exist (para.
    100).  Air Products could only claim the surplus by means of a resulting trust
    or according to the terms of the trust itself (para. 102).  No resulting trust
    could arise because the purposes of the trust were not fully satisfied by the
    payment of all defined benefits.  One of the objects of the trust was to use any
    money in the trust fund for the benefit of the employees (para. 102).  This
    objective could be implied from the exclusive benefit and non-diversion
    clauses contained in the original trust agreement (para. 103).  The trust
    objects could never be exhausted so long as some money remained in the fund and
    some eligible employees could be found (para. 105).

[53]

Therefore, Air Products could be entitled to the
    surplus only under the terms of the trust (para. 106).  The validity of the
    amendments to the trust which purported to give surplus to Air Products depended
    on the terms of the original trust agreement (para. 108).  The original trust
    agreement contained the following provision:

ARTICLE
    V

MODIFICATION AND TERMINATION

1.
Subject as herein and in the PLAN provided, [Air Products]
    reserves the right at any time and from time to time to amend, in whole or in
    part, any or all of the provisions of the PLAN (including this Agreement)
    provided  that without the approval of the Minister of National Revenue no
    such amendment shall authorize or permit any part of the FUND to be used for or
    diverted to purposes other than for the exclusive benefit of such persons and
    their estates as from time to time may be designated in or pursuant to the PLAN
    as amended from time to time  .

[54]

In art. V, Air Products reserved to itself a
    general amending power, subject to the provisos that no amendment could reduce
    accrued benefits or allow the trust fund to be used in any way other than for
    the employees exclusive benefit.  However, Air Products had not expressly reserved
    the power to revoke the trust.  Such a power cannot be implied under the broad
    general amendment power (para.109).

[55]

Therefore, the amendments purporting to give Air
    Products the right to surplus on termination were invalid.  They represented
    attempts to partially revoke the original trust made in favour of the employees
    (para. 111).

[56]

Applying these same steps, Cory J. explained why
    Air Products was entitled to the surplus attributable to the Stearns plan.  The
    funds for the Stearns plan were not subject to a trust.  Its funding vehicle
    was a group annuity policy with the Mutual Life Assurance Company. 
    Furthermore, all relevant versions of the Stearns plan gave the employer
    discretion over distribution of surplus on plan termination.


The Schmidt Approach Applied


[57]

Schmidt
dictates
    that the first step in determining surplus entitlement is a careful historical
    review of the Plan documentation.  It is important to start with the
    originating documents because, as we see from
Schmidt
itself, plan and
    trust amendments may not be valid.

[58]

It is readily apparent that the pension fund in
    the current case is impressed with a trust  see art. 2 of the original Trust
    Agreement, which establishes the trust fund, and s. 13.01 of the original Plan
    Text, in which the Company undertakes to establish a trust fund for the
    purposes of the Plan.  Accordingly, the second step in
Schmidt
does not
    apply.

[59]

As the pension fund is impressed with a trust,
    the third step applies.  Thus, the pension fund is governed by equity and, to
    the extent that equitable principles conflict with plan provisions, equity must
    prevail.

[60]

The fourth step in
Schmidt
requires the
    court to determine whether the employer explicitly limited the operation of the
    trust so that it does not apply to surplus. Again, it is abundantly clear in
    the present case that there is no such limitation: the trust explicitly extends
    to the surplus.  Article 2 of the original Trust Agreement provides that the
    trust fund is comprised of all cash and property  now and hereafter received
    by [the trustee] in trust for the purposes of the Plan, together with all 
    income and profits arising therefrom.

[61]

The fifth step directs the court to determine
    whether the employer reserved a power of revocation at the time the trust was
    created.  Only an express power of revocation is sufficient.  In this case, no such
    power of revocation was reserved to the Company.  And, as
Schmidt
makes
    clear, the power of revocation cannot be implied from the general power of
    amendment in art. 11.

[62]

Because of the significance of art. 11 of the
    original Trust Agreement to the following analysis, it is set out again now.

ARTICLE 11.

The Company shall have the
    right
at any time or by or pursuant to a resolution of its Board of
    Directors
to change or modify
by amendment any of the provisions of, and
    to terminate,
this Agreement
provided it shall first have given written
    notice of such amendment or termination to the Trustee and
provided that


(i)        if any such amendment appears to the
    Trustee to affect the rights, duties or responsibilities of the Trustee, the
    Trustee may assent to such amendment by executing an agreement supplementary
    hereto or, failing to assent, the Trustee shall resign as provided in ARTICLE 9
    hereof.

(ii)
such change, modification or
    termination shall not authorize or permit or result in any part of the corpus
    or income of the Trust Fund being used for or diverted to purposes other than
    for the benefit exclusively of members of the Plan

and their
    beneficiaries
and for the payment of fees, expenses, taxes and other
    assessments as provided in ARTICLE 2 hereof unless with the approval of the
    Minister of National Revenue and such other governmental authority having
    governmental jurisdiction over the Plan or Fund. [Emphasis added.]

[63]

Given that there is no express power of
    revocation, just as in the case of the Catalytic plan in
Schmidt
, HBC can
    claim the surplus on termination only if the terms of the trust so provide.  Do
    they?  To answer that, we must determine the objectives of the trust (the sixth
    step in
Schmidt
).

[64]

The emphasized words in art. 11 of the original Trust
    Agreement, above, clearly demonstrate the Companys intention to establish an
    irrevocable trust for the exclusive benefit of Plan members and their
    beneficiaries.

[65]

Article 2 of the original Trust Agreement reinforces
    this as it reflects the Companys intention to part outright with all money
    contributed to the pension fund.  It will be recalled that the salient parts of
    art. 2 read as follows:



ARTICLE 2.
(a) The Company by this Agreement
    establishes with the Trustee a fund (herein called the Trust Fund) comprising
    all cash and property acceptable to the Trustee now and hereafter received by
    it in trust for the purposes of the Plan, together with all proceeds,
    investments, reinvestments and income and profits arising therefrom less all
    payments, deductions and withdrawals therefrom authorized hereunder.

...

ALWAYS PROVIDED that no part of the Trust Fund may
    be used for, or diverted to any purposes other than those connected with the
    exclusive benefit of members of the Plan and their beneficiaries.

[66]

Therefore, just as in the case of the Catalytic
    plan, amendments to the Plan documents (texts and trust agreements) that purport
    to permit surplus to revert to the Company on Plan termination are invalid.

[67]

The foregoing analysis disposes of the first and
    third alleged errors by the trial judge of which HBC complains.  It will be
    recalled that the first alleged error was that the trial judge incorrectly concluded
    that the original Trust Agreement required that any surplus on Plan termination
    is to be paid to the Plan members.  The third alleged error was that arts. 2
    and 11 were intended to apply only to the use of the trust fund in the ongoing
    Plan, not to its use on Plan termination as the trial judge found.  There is no
    such limiting language in arts. 2 and 11.  In this regard it is worthy of note
    that the exclusive benefit language in arts. 2 and 11 of the original Trust
    Agreement is similar to the language in art. V of the Catalytic Plan in
Schmidt
,
    language which the Supreme Court found created surplus entitlement in the Plan
    members despite later amendments purporting to give surplus to the company.

[68]

It remains to deal with the second error that
    HBC submits the trial judge made, namely, that the trial judge erred in failing
    to give proper effect to s. 16.02 of the original Plan Text.  According to HBC,
    s. 16.02 of the original Plan Text and art. 12 of the original Trust Agreement
    show an intention that surplus on termination is to go to the Company.  In any
    event, HBC says that s. 16.02 trumps the exclusive benefit provisions in the
    original Trust Agreement because the Plan documents show an intention that the
    original Plan Text was to be the dominant document.  Further, HBC says the
    trial judge misread art. 11(ii) by erroneously equating the termination of the original
    Trust Agreement with the termination of the Plan.

[69]

I reject all parts of this submission.

[70]

There is nothing in either the original Trust Agreement
    or the original Plan Text that expressly provides that the Plan Text is to be
    the dominant document.  And, I see nothing in the originating documents that
    would lead to that conclusion. For example, while it is correct that s. 13.01
    of the original Plan Text incorporates by reference the terms of the original
    Trust Agreement, art. 1 of the original Trust Agreement incorporates by
    reference the original Plan Text.

[71]

In any event,
Schmidt
is a full answer to
    the suggestion that s. 16.02 of the Plan Text trumps.  At para. 92 of
Schmidt
,
    Cory J. reiterates that where the pension fund is impressed with a trust, the
    trust is governed by equity and to the extent that equitable principles
    conflict with plan provisions, equity must prevail.  To the extent that s.
    16.02 of the original Plan Text implies that HBC can take surplus remaining
    after payment of all pension benefits, it conflicts with those provisions of
    the original Trust Agreement that give the employees entitlement to surplus on
    Plan termination and wind up.  Equitable principles prevail; therefore, it is the
    original Trust Agreement, not the original Plan Text, that trumps.

[72]

The final element of this submission is the
    argument that art. 11 of the original Trust Agreement governs the termination of
    the trust agreement, not what occurs on Plan termination.  I disagree.

[73]

I accept that the introductory paragraph of art.
    11 gives the Company the right to change, modify or terminate the original Trust
    Agreement.  However, clause (ii) of art. 11 is not limited to the termination
    of the original Trust Agreement  it governs any and all modifications to the
    trust.  Article 11(ii) stipulates that no change, modification or termination shall
    authorize or permit or result in any part of the corpus or income of the Trust
    Fund being used other than for the exclusive benefit of Plan members and their
    beneficiaries.  There is nothing in the exclusive benefit language in art. 11
    which limits its application to the termination of the original Trust
    Agreement.

[74]

Comparison to art. V of the Catalytic plan in
Schmidt
is instructive on this point.  Article V of the Catalytic trust agreement gave
    Air Products the right to amend the plan and the trust agreement, provided that
    no amendment authorized or permitted any part of the trust fund to be used
    other than for the exclusive benefit of the plan beneficiaries.  In
Schmidt
,
    as we have seen, the exclusive benefit language in art. V of the trust
    agreement led the Supreme Court to conclude that the intention was that the
    object of the trust was to use the money for the employees and that the trust
    objects could never be exhausted so long as money remained in the fund and some
    eligible employees could be found.

[75]

The exclusive benefit language in art. 11 of the
    original Trust Agreement is very similar to the exclusive benefit language in
    art. V of the Catalytic trust agreement and leads necessarily to the same
    conclusion: that the intention was that the object of the trust was to use the
    money for the employees and the trust objects cannot be exhausted so long as
    money remains in the pension fund and some eligible employees can be found. 
    Indeed, the scope of art. 11 in the present case is even broader and more all encompassing
    than that of art. V of the Catalytic trust agreement.  Where art. V addressed
    only amendments, art. 11 covers any change, modification or termination.  And,
    where art. V of the Catalytic trust agreement prohibited any amendment that
    should authorize or permit any part of the trust fund to be used other than
    for the exclusive benefit of employees, art. 11 of the original Trust Agreement
    expands the prohibition.  Article 11 stipulates  in addition to that which is
    prohibited by art. V  that no change, modification or termination can result
    in any part of the corpus or income of the Trust Fund being used other than
    for the exclusive benefit of the employees.

[76]

A careful review of the facts in
Schmidt
reinforces
    the conclusion that art. 11 extends to cover any changes to the trust fund and
    not merely changes to the trust agreement.  In
Schmidt
, the Catalytic
    trust agreement was established in 1959.  The trust agreement was actually
    brought to an end in 1974 when the Company transferred control of the pension
    fund to Confederation Life Insurance Company, pursuant to the terms of an
    investment contract (para. 100).  Despite the ending of the trust agreement,
    the Supreme Court held that the trust was never terminated and the monies in
    the trust fund continued to be impressed with a trust in favour of the
    employees (para. 102).  Put another way,
Schmidt
tells us that where an
    irrevocable trust in favour of employees has been established, the ending of
    the trust agreement does not signify the end of the trust.  Thus, in the
    present case, while art. 11 of the original Trust Agreement gave the Company
    the right to terminate the agreement, in light of the exclusive benefit
    language in clause (ii) of that provision, it did much more than that: it
    created an irrevocable trust in favour of the Plan members and beneficiaries, a
    conclusion that is reinforced by the concluding clause of art. 2 of the
    original Trust Agreement.

[77]

Therefore, based on the
Schmidt
analysis,
    the cross-appeal should be dismissed.  Now we must consider how, if at all,
Burke
alters the preceding analysis.


Burke
    Distinguished

[78]

I begin by noting that in
Burke
, Rothstein
    J., writing for a unanimous Supreme Court, explicitly followed the
Schmidt
scheme
    of analysis when determining whether the employees had an equitable interest in
    surplus: see, for example, paras. 26, 48 and 53-59 of
Burke
.  Hence my opening
    comment in these reasons that far from changing the law on surplus entitlement,
Burke
reinforces it.

[79]

As I will explain,
Burke
is readily
    distinguishable from the present case because the plan documentation is
    materially different.  Unlike the present case, the originating pension plan
    documents in
Burke
gave the employees entitlement only to the defined
    pension benefits on retirement.  In the present case, as I have explained,
    since its inception, all of the plan assets have been held in an exclusive
    benefit trust in favour of the Plan members and their beneficiaries.

[80]

A brief factual overview of
Burke
will
    place these comments in context.

[81]

HBC used to own the Northern Stores Division
    (the Division).  In 1987, HBC sold the Division to the North West Company
    (NWC).  As a result of the sale, approximately 1,200 HBC employees were
    transferred to NWC.

[82]

As part of the sale, HBC and NWC entered into an
    agreement to protect the transferred employees pensions.  NWC agreed to
    establish a pension plan that would provide the transferred employees with
    benefits at least equal to those provided under the HBC pension plan.  The
    transferred employees were removed from the HBC plan and placed into the NWC
    successor plan.  HBC transferred assets from its pension fund sufficient to
    cover the accrued benefits of the transferred employees.  Despite a sizeable
    surplus in the HBC pension fund, it transferred no share of the surplus.

[83]

The transferred employees brought an action in
    which they sought, among other things, to have a portion of the surplus
    transferred to the NWC pension plan.  The Supreme Court held that the employees
    had no equitable interest in surplus on plan termination and, therefore, no
    equitable interest in the actuarial surplus while the pension plan was
    ongoing.  Thus, HBC was not obliged to transfer any share of the surplus
    assets.

[84]

In reaching this conclusion, Rothstein J. began
    by considering the original plan documents.  Based on ss. 11.03 and 14.01 of
    the original plan text, he concluded that the employees rights were limited to
    those expressly and specifically provided for in the plan text (para. 61).

11.03
Rights in the Trust Fund
:
     No Member or person entitled to benefits under the Plan has any right or
    interest in the Trust Fund except as expressly provided in the Plan;

14.01   There shall be no right
    to any benefit under this Plan except to the extent such right is specifically
    provided under the terms of the Plan and there are funds available therefor in
    the hands of the Trustee.

[85]

A review of the plan documents showed that the
    only employee benefits provided for under the terms of the plan are the
    employees defined retirement benefits (para. 62).

[86]

Furthermore, as Rothstein J. explains at para.
    63, under the original plan provisions, the employees entitlement on plan
    termination was expressly limited to their defined retirement benefits:

12.024
Apportionment of
    Balance of the Trust Fund to be Proportional:
Any apportionment within
    each group, in the order stated, shall be proportionate to
but not in excess
of the actuarially determined present values at the date of the termination
    of the Plan of their respective retirement benefits and accrued retirement
    benefits.  [Emphasis added by Rothstein J.]

[87]

The conclusion that Rothstein J. reaches in
    para. 69 of
Burke
is very significant to its disposition, so I will set
    it out in full.

[69]     Additionally,
the
    pension plan documents
(the pension plan text and trust agreement)
do
    not contain any of

the language that would typically give employees an
    entitlement to surplus
.  Except for the 1984 trust agreement, none of the
    pension plan documents include the exclusive benefit or non-diversion
    language which was found to result in an employee entitlement to surplus in
Schmidt
(p. 659).  (Below, I will discuss why the inclusion of this language in the
    1984 trust agreement also does not provide the employees with such an
    entitlement to the surplus.)
Instead of using the language in
Schmidt
,
    the pension plan text indicates that the trust fund was held exclusively for
    the purposes of the
plan
and that no part could diverted except for the
    purposes of the
plan

(e.g. art. 11.02 of the 1961 plan text). 
    [Emphasis added.  Italics in original.]

[88]

At para. 72, Rothstein J. reiterates that the
    purpose of the plan was to provide employees with only their defined retirement
    benefits.

[89]

He then considered art. 2(d) of the 1984 trust
    agreement, the relevant portion of which reads as follows:

The Trustee is hereby authorized
    to pay out of each of the appropriate Funds:

(i)
all brokerage fees, transfer taxes

(ii)
all property, income and other taxes
    ..

(iii)
amounts on account of income tax

(iv)
all other expenses and costs of
    administering the   Funds

ALWAYS PROVIDED that no part of
    the funds may be used for, or diverted to any purposes other than those
    connected with the exclusive benefit of members of the respective Plans and
    their beneficiaries.

[90]

At para. 76 of
Burke
, Rothstein J.
    concluded that it was in the context of authorized expenses that no part of the
    funds may be used for or diverted to any purposes other than the exclusive
    benefit of members  Having regard to the context, it is clear that these
    words [i.e. the exclusive benefit language] do not afford a new entitlement to
    surplus which had not previously existed and which is expressly addressed in
    art. 12.025.

[91]

In other words, the exclusive benefit language in art.
    2(d) of the 1984 trust agreement had to be read in the context of what the
    employees were entitled to before art. 2(d) was inserted.  Their previous
    entitlement had been only to the defined benefits.  Therefore, art. 2(d) did
    not confer on employees a new and additional entitlement (para. 78).

[92]

In the present case, HBC points to art. 2(d) of
    the 1984 trust agreement in
Burke
and says that it is essentially the
    same as the exclusive benefit provisions in the original Trust Agreement in the
    present case.  Therefore, HBC says, it is entitled to surplus in the present
    case.

[93]

I disagree.  First, this submission completely
    ignores art. 11 of the original Trust Agreement, a provision very similar to
    the one in the Catalytic plan in
Schmidt
that was held to give the
    employees entitlement to surplus.  Second, as we have seen, the decision in
Burke
did not turn on the 1984 trust agreement provisions.  It turned on the language
    and intentions expressed in the original (1961) plan and trust documentation,
    language which is materially different from the language of the original Trust
    Agreement in this case.  In
Burke
, the original plan documentation
    expressly limited the employees rights to receipt of their pension benefits on
    retirement.  In the present case, the original plan documentation expressly
    created an irrevocable trust, over all of the assets in the pension trust fund,
    for the exclusive benefit of the employees.

[94]

Thus, as I have said,
Burke
is readily
    distinguishable from the present case.
Burke
involved the
    interpretation of non-conflicting provisions of a different pension plan and
    trust agreement which, from inception, gave the employees the right only to the
    promised defined pension benefits.  While art. 2(d) of the 1984 trust agreement
    in
Burke
raised a question as to whether those rights had been expanded,
    the absence of exclusive benefit language in the originating documents led the
    Court to conclude that it created no new rights in the employees. That is not
    this case.

[95]

In the present case, as we have seen, the
    originating Plan documents established an irrevocable trust for the exclusive
    benefit of the Plan members and their beneficiaries.  In accordance with
Schmidt
,
    later amendments purporting to strip the employees of that right are invalid.

CONCLUSION

[96]

There is no basis in the present case to distinguish it from the ruling
    in
Schmidt
relating to the Catalytic plan.  While the trial judge did
    not have the benefit of
Burke
at the time he rendered his decision, he
carefully analyzed the relevant plan and trust documentation using
    the framework prescribed by the Supreme Court of Canada in
Schmidt
. 
    That framework has not changed.

[97]

The trial judge
correctly recognized that in the
    absence of specific language to the contrary, trust law principles are to
    prevail in the face of conflicting contractual provisions.  He correctly
    concluded that the Plan assets are impressed with a trust in favour of the Plan
    members and that it is the Plan members who are entitled to any surplus assets
    in the trust fund on Plan termination and wind up.

DISPOSITION

[98]

Accordingly, I would dismiss the cross-appeal. If
    the parties are unable to resolve the matter of costs, they may make brief
    written submissions on the matter, such submissions to be received by the court
    within 15 days of the date of the release of these reasons.

RELEASED: September 22, 2011 (E.E.G.)

E.E. Gillese
    J.A.

I agree J.
    MacFarland J.A.


Rouleau J.A.
    (Dissenting):

Overview

[99]

I have had the opportunity to read the reasons of my colleague and respectfully
    disagree.  For the reasons that follow, I would allow the cross-appeal, set
    aside that portion of the judgment finding that HBC is not a beneficiary of the
    trust fund of the Plan, and substitute an order that under the plan and trust
    documentation, as currently worded, HBC is entitled to the surplus, if any,
    remaining upon discontinuance of the plan.

[100]

As I will
    explain, when read together there is no conflict between the two documents. The
    combined effect of Article 12 of the original Trust Agreement and s. 16.02 of
    the original Plan Text is to clearly entitle HBC to the surplus.  This is not a
    case like
Schmidt,
where the company attempted to create a right to the
    surplus through amending documents; rather, as was the case in
Burke,
HBCs
    right to the surplus was clearly established by the original Plan and Trust
    Agreements.

Analysis

I.

The original Plan and Trust Agreements must
    be read together

[101]

The Plan
    and Trust Agreements must be read together; this much is beyond dispute.  The
    pension trust does not stand alone.  The two agreements are inseparable and
    together form an integrated whole: see
Buschau v. Rogers Communication Inc.
,
    [2006] 1 S.C.R. 973, at paras. 29 and 90.

[102]

As a
    matter of contractual interpretation, both documents must be interpreted in a
    manner that, if possible, avoids conflict and gives effect to all provisions:
    see
Bundy of Canada Ltd. v. Canada Trust Co.
(1997), 17 C.C.P.B. 12
    (Ont. C.A.), at para. 3;
Chitty on Contracts
, 29
th
ed.
    (London: Sweet & Maxwell Limited, 2004), at 738-739; and G.H.L. Fridman,
The
    Law of Contract in Canada
, 5
th
ed. (Toronto: Thomson Carswell,
    2006), at 457.

[103]

Above and
    beyond these well established principles of interpretation, it is abundantly
    clear in the present case that the Plan and Trust Agreement must be read
    together as each document explicitly refers to and incorporates the text of the
    other. Article 1 of the original Trust Agreement expressly states:

ARTICLE 1.
The Plan as annexed and exhibited
    hereto, and as amended from time to time, shall form part of this Agreement to
    the same extent as if all of its provisions were fully set forth herein and the
    definitions and meanings of the words and terms as used in the Plan shall have
    the same meanings herein unless the context indicates otherwise.

In unambiguous terms, this provision requires the Plan
    and Trust Agreements to be treated as if they were one self-contained document.

II.
When read together there is no conflict between the
    documents

(a)
The original
    agreements give HBC the express right to the surplus

[104]

Since
    inception, the original documents have given HBC the express right to the
    surplus. Article 12 of the Trust Agreement provides:

Article
    12.
In the event of the discontinuance of the Plan the Trustee shall
    dispose of the Trust Fund as directed in writing by the Company in accordance
    with the provisions of the Plan.

[105]

The Plan
    text further provides in s. 16.02:

16.02  Amendment to or suspension of all or part of
    the Plan shall not operate to reduce any benefits which have accrued under the
    Plan prior to the date of such amendment or suspensions, as the case may be, to
    Members of the Plan.
In the event that the Plan is terminated, no part
    of the assets of the Plan shall revert to the benefit of the Company
until
provision has been made for all pensions and other benefits in respect of
    service up to the date of such termination to Members of the Plan and for all
    benefits to former employees and pensioners.
[Emphasis added.]

[106]

Though in
    most cases a trust will extend to any surplus, a settlor may reserve the right
    to the surplus, if this is clearly done at the time the trust is created (
Schmidt,
at p. 655). Keeping in mind that Article 1 requires the Plan and Trust
    Agreements to be treated as one document, the effect of the above provisions is
    to do just that  to create an express entitlement in favour of HBC to the
    surplus on termination.

[107]

These
    provisions existed from the outset.  As a result, therefore, HBC had reserved
    the right to direct payment to itself of those portions of the Trust Fund that
    upon termination of the Plan are not required to fund the benefits of the
    members of the Plan, from the outset.  In my view, Article 12 of the Trust
    Agreement is central to this appeal and the interpretation of the agreements
    adopted by my colleague simply does not give full effect to it.

(b)
There is no conflicting
    provision vesting all of the trust funds, including the surplus to the members

[108]

Acknowledging
    that equity dictates that the trust agreement must prevail in the event of a
    conflict between trust and plan agreements, there is no such conflict in the
    present case. At its highest, the exclusive benefit language found in
    Articles 2 & 11 of the Trust Agreement refers to use of the actual funds in
    the ongoing plan; however, on termination, when the plan ceases to exist and a
    surplus may arise, Article 12 and s. 16.02 determine how those funds may be
    used, to wit, as directed in writing by the Company in accordance with the
    provisions of the Plan. In any event, as I will explain, the exclusive
    benefit language in Articles 2 and 11 of the Trust Agreement is of limited
    application and does not purport as to confer on the Plan members a general
    entitlement to the Trust Fund.

(i)
At
    its highest, the exclusive benefit language refers to the use of the funds
    during the Plans existence  not on termination

[109]

Section
    13.01 of the Plan and Article 2(a) of the Trust Agreement provide that the
    Trust was established to receive and hold funds for the purposes of the Plan. 
    It is also clear from both the text of the Trust Agreement and the text of the
    Plan that for as long as the Plan remains in existence that purpose is to
    hold funds in the Trust so as to ensure that the benefits to which the members
    of the Plan are entitled will be paid.  There are clear limits as to the type
    of payments the trustees can make.

[110]

However, on
    termination when the surplus, if any, arises, the Trust Agreement provides that
    a different regime applies.  Article 12 and s. 16.02 provide that in the sole
    event of termination the trust fund is to be paid out as directed in writing
    by the Company [HBC] in accordance with the provisions of the Plan.

[111]

It is only
    upon termination of the Plan that a surplus is created.  It is, therefore,
    neither surprising nor inappropriate for a trust agreement to provide that a
    different regime applies in the event of a plans termination. Before
    termination there is no surplus and neither the employer nor the employees
    have a specific interest in this amount, since it only exists on paper (
Schmidt,
at p. 654). At any rate, as I have set out below, the exclusive benefit
    referred to in Articles 2 and 11 is of limited scope.

(ii)
The
    interpretation of Articles 2 and 11 does not confer an entitlement to the
    surplus on the Plan members

[112]

In support
    of her conclusion that the Plan members are entitled to the surplus on
    termination, my colleague interprets Article 11 of the Trust Agreement, as
    reinforced by Article 2 of that Agreement, as demonstrating HBCs intention to
    establish an irrevocable trust for the exclusive benefit of Plan members and
    their beneficiaries.  For the reasons that follow, I do not interpret these
    articles as demonstrating HBCs intention to go as far as conferring an
    entitlement on the Plan members to the surplus in the event of the Plans
    discontinuance.  Such an interpretation would have the effect of rendering
    nugatory the clear wording of Article 12.

Interpreting
    Article 11

[113]

Article 11
    appears in the original Trust Agreement. It reads as follows:

Article 11.
The Company shall have
    the right at any time or by or pursuant to a resolution of its Board of
    Directors to change or modify by amendment any of the provisions of, and to
    terminate, this Agreement provided it shall first have given written notice of
    such amendment or termination to the Trustee and provided that 

(i) if any such amendment appears to the
    Trustee to effect the rights, duties or responsibilities of the Trustee, the
    Trustee may assent to such amendment by executing an agreement supplementary hereto
    or, failing to assent, the Trustee shall resign as provided in Article 9
    hereof.

(ii) such change,
    modification or termination shall not authorize or permit or result in any part
    of the corpus or income of the Trust Fund being used for or diverted to
    purposes other than for the benefit exclusively of mebers [
sic
] of the
    Plan and their beneficiaries and for the payment of fees, expenses, taxes and
    other assessments as provided in Article 2 hereof unless with the approval of
    the Minister of National Revenue and such other governmental authority having
    governmental jurisdiction over the Plan or Fund.

[114]

The
    provision gives HBC the right to change, modify or terminate the Trust
    Agreement.  However, Article 11(ii) is not a right granting provision.  It is a
    provision that limits HBCs ability to make changes.  It provides that any
    change, modification or termination made by HBC cannot affect the existing
    rights or entitlements of the Plan members.

[115]

Read in
    context, this provision is neither a vesting provision nor does it conflict
    with Article 12 of the Trust Agreement and s. 16.02 of the Plan.  Article 12
    and s. 16.02 existed in the original texts and the rights they conferred on HBC
    were not the product of a change, modification or termination of the Trust Agreement.

[116]

In
Burke
,
    Rothstein J. specifically rejected the submission that an identically worded
    Article 11(ii) conferred any entitlement to the Plan members that they did not
    previously have.  At para. 78 he stated:



Article 11(ii) is addressed to changes.  In other
    words, the benefit exclusively of members language must be read in the
    context of what the employees were entitled to before any change.  The
    entitlements before any change were the defined benefits.  No change may result
    in the funds being used other than for those defined benefits, except as
    specified.  The provision does not confer on employees an additional
    entitlement they did not previously have.

[117]

In other
    words, Article 11(ii) does not define the benefits; it simply provides that
    changes to the Trust Agreement cannot reduce those benefits that the members
    already have.  If the Trust Agreement does contain a provision granting the
    Plan members the right to the surplus, so as to trump the combined effect of
    Article 12 and s. 16.02, that right must be found elsewhere in the documents.

[118]

This is
    not, therefore, a case of deciding which provision governs, Article 11 or
    Article 12.  It is a case of reading all of the provisions in the Trust
    Agreement and the Plan together in a manner that if possible avoids conflict
    and gives effect to all of them.

[119]

Article 11
    deals with amendments or termination of the Trust Agreement.  There can, of
    course be many amendments or terminations.  As noted by my colleague, there has
    already been at least one termination of the Trust Agreement.  There will
    however, be only one termination of the Plan.  It is only upon the termination
    of the Plan that a surplus may be created and that a specific interest in the
    surplus is created.  This unique event is precisely what Article 12 of the
    Trust Agreement and s. 16.02 of the Plan provide for.

Interpreting
    Article 2

[120]

Article 2 is of some importance. It provides in part:

Article 2
:
(a) The Company by this Agreement establishes with the
    Trustee a fund (herein called the Trust Fund) comprising all cash and
    property acceptable to the Trustee now and hereafter received by it in trust
    for the purposes of the Plan, together with all proceeds, investments,
    reinvestments and income and profits arising therefrom less all payments,
    deductions and withdrawals therefrom authorized hereunder.

[]

(c) The Trustee is
    hereby authorized to pay out of the Trust Fund:

(i) all brokerage fees, transfer taxes and
    other expenses incurred in connection with the sale and purchase of
    investments;

(ii) all property, income and other taxes of
    any kind at any time levied or assessed under any present or future law upon,
    or with respect to, the Trust Fund or any property included in the Trust Fund;

(iii) amounts on account of income tax that may
    be payable by persons receiving payment from the Trust Fund;

(iv) all other expenses of administering the
    Trust Fund including reasonable compensation for its services as may from time
    to time be agreed upon to the extent that such expenses have not been met or
    provided for by the Company.

ALWAYS PROVIDED that no part of the Trust Fund may
    be used for, or diverted to any purposes other than those connected with the
    exclusive benefit of members of the Plan and their beneficiaries.

[121]

My colleague reads the paragraph that appears at the end of Article
    2 as qualifying Article 2 in its entirety, not just s. 2(c).  It is then argued
    that if the final paragraph is read as qualifying subparagraph (a) of Article
    2, it suggests that HBC intended to part outright with all money contributed to
    the Pension Fund.

[122]

I respectfully disagree.  Firstly, t
he formatting of Article
    2(c) is significant.  The reproduction above appears in the same format as it
    did in the actual Trust Agreement.  In my view, the lay-out of the provision
    shows that the final paragraph qualifies only subsection (c) of Article 2,
the subparagraph dealing with the payment of expenses listed
    therein,
and not Article 2 in its entirety.

[123]

More importantly however, Rothstein J. dealt with an identically
    worded provision in
Burke
and interpreted the same proviso as qualifying
    the trustees power to pay the expenses listed in the subsection.  He found
    that:

It is in the context of authorized
    expenses that no part of the funds may be used for or diverted to any purpose
    other than those associated with the exclusive benefit of members.  Having regard
    to the context, it is clear that these words do not afford a new entitlement to
    surplus which had not previously existed and which is expressly addressed in art.
    12.025 (at para. 76).

There is no mention of s. 2(a) being
    relevant, nor did Rothstein J. or this court in the
Burke
decision,
    suggest that this final paragraph qualified s. 2(a).
[3]

[124]

As in
Burke
, in the present case there are provisions
    expressly addressing the surplus. In
Burke
, Article 12.025 provided that
    upon termination of the Plan if any balance of the Trust Fund shall remain
    after the satisfaction of all obligations of the plan  such balance shall be
    paid to the Company.  Article 12 of the Trust Agreement and s. 16.02 of the
    Plan, though structured slightly different than Article 12.025 of
Burke
,
    have precisely the same effect.  They provide that if the Plan is terminated,
    HBC can direct how the Trust Fund is to be disposed of subject only to the
    limitation contained in s. 16.02 of the Plan - the same limitation as
    Article 12.025 of
Burke
,  that no part of the assets of the Plan shall
    revert to the benefit of the Company [HBC] until provision has been made for
    all pensions and other benefits in respect of service up to the date of such
    termination to members of the Plan and for all benefits to former employees and
    pensioners.  After providing for the pensions, HBC has, from the outset,
    reserved the right to direct payment of the surplus to itself.

[125]

It is suggested that
Burke
can be distinguished on the basis
    that in the present case Articles 2 and 11 were part of the original Trust
    Agreement, whereas in
Burke
the similar provisions were added to the
    Trust Agreement by amendment.

[4]
I disagree.  The texts are the same.  The fact that they were added to the
    Trust Agreement by way of an amendment in
Burke
is not a basis to give
    the same provisions different meaning in the circumstances of this case. 
    Agreements, whether the product of amendments or not must be read as a whole.

[126]

In
Burke
the provisions were interpreted in the manner they
    were so as not to conflict with the originating documents which gave the
    company a right to the surplus. The amending documents had to be read in light
    of the originating documents; they had to be read as a
whole.
Because
    the originating documents gave the company an express right to the surplus, if
    the amendments were to limit that right they would have had to have done so
    clearly, otherwise the provisions would be in conflict.

[127]

The case at bar presents a similar situation.  The exclusive
    benefit language contained in Articles 2 and 11 has to be read in light of the
    whole document.  By virtue of Article 1 of the Trust Agreement the whole
    document is the sum total of the original Plan and Trust Agreements.  These two
    agreements must be read to avoid conflict and give meaning to
all
of the
    provisions contained therein - they must be read as whole.  The interpretation
    of these provisions favoured by my colleague does not treat the documents as a
    cohesive whole; rather, it leaves Article 12 and s. 16.02 without purpose and
    meaning. Such a result is not in keeping with basic rules of contractual
    interpretation and could not have been intended by the settlor.

III.

Schmidt
distinguished

[128]

I agree
    with my colleague that
Schmidt
laid down the foundational principles
    through which courts are to determine questions of surplus ownership.  I also
    agree that
Burke
has not changed that law.  However, because s. 16.02 of
    the Plan and Article 12 of the Trust Agreement expressly deal with what is to
    happen to the Trust Fund in the event of the Plans termination and none of the
    other provisions in the two documents conflict with this directive, the
    intention of the settlor of the Trust is clear.

[129]

Schmidt,
therefore, can be distinguished on the facts. In
Schmidt
the original
    plan and trust documents created no entitlement to the surplus in favour of the
    company.  It was only through later amendments to the Trust and Plan documents
    that the company purported to give itself a right to the surplus.  In
Schmidt
,
    the court found that these later amendments were an attempt to partially revoke
    a trust originally established for the exclusive benefit of the employees (at
    p. 662).

[130]

In
    contrast to
Schmidt
, the Trust Agreement in the present case provided
    from the very outset that upon termination of the Plan, HBC could direct how
    the Trust Fund would be paid out subject only to the limitation in the Plan
    that the benefits of the Plan members be provided for.  The intention of the
    settlor of the trust is clear.  After provision is made for the benefits of the
    members, HBC can at its discretion direct the trustees to pay the surplus to
    HBC.  The payment of the surplus to HBC was thus provided for in the original
    text. This right to direct payment has been a part of the objects of the Trust
    from the outset, albeit only in the singular event of the Plans termination.

Conclusion

[131]

In my
    view, therefore, the original Trust Agreement and Plan entitled HBC to the
    surplus.  None of the subsequent amendments have impeded or removed that
    right.  As the Plan is ongoing and the Plan and Trust Agreement can be amended
    before termination, the present decision only applies to the Plan and Trust
    Agreement as presently worded.

[132]

In conclusion, I would allow the cross-appeal and set aside that
    portion of the judgment ordering that HBC is not a beneficiary of the Trust
    Fund of the Plan and substitute an order declaring that under the Trust and
    Plan Agreements as presently worded, HBC would be entitled to any surplus if
    the Plan were terminated as of the date of the hearing of the action.  I would
    also order that, if the parties are unable to resolve the matter of costs, they
    are to make brief written submission on the matter and such submissions are to
    be received by the court within 15 days of the release of these reasons.

Paul Rouleau J.A.





[1]
The original Plan Text was amended and/or restated in 1976, 1988, 1994, 2000
    and 2002.



[2]
The original Trust Agreement was replaced with a trust agreement with Investors
    Group Trust Co. Ltd. in 1984.  In 1998, Royal Trust Corporation of Canada
    replaced Investors Group as trustee and a new trust agreement was entered into
    effective November 1, 1998.



[3]

Article 2(a) in the
Burke
matter was substantially the
    same as Article 2(a) in the present case. Although Article 2 in
Burke
had four subsections, the formatting of the final paragraph was the same and s.
    2(d) of Burke is substantially the same as s. 2(c) of the present Trust
    Agreement.



[4]
In
Burke
, the provisions were added when the company entered into a new
    trust agreement with Investors Group.


